Title: From Benjamin Franklin to Jared Eliot, 12 September 1751
From: Franklin, Benjamin
To: Eliot, Jared


Dear Sir,
Philada. Sept. 12. 1751
I receiv’d your Favour of last Month, with the 12 Essays. Sometime since, I mention’d to you a Method of increasing Dung by Leaves; did you receive that Letter?
The Collinson you mention is the same Gentleman I correspond with; he is a most benevolent worthy Man, very curious in Botany and other Branches of Natural History, and fond of Improvements in Agriculture, &c. He will be pleas’d with your Acquaintance. In the late Phil. Transactions, you may see frequently Papers of his, or Letters that were directed to him, on various Subjects. He is a Member of the R. Society.
An ingenious Acquaintance of mine here, Mr. Hugh Roberts, one of our most curious Farmers, tells me that it appears by your Writings your People are yet far behind us in the Improvement of Swamps and Meadows; I am persuading him to send you such Hints as he thinks may give you farther Insight into that Matter. But in other Respects, he greatly esteems your Pieces: He says they are preferable to any thing of late Years publish’d on that Subject in England. The late Writers there, chiefly copy from one another, and afford very little new or useful; but you have collected Experiences, and Facts, and make Propositions, that are reasonable and serviceable. You have taught him (he says) to clear his Meadows of Elder, (a Thing very pernicious to Banks,) which was before beyond the Art of all our Farmers; and given him several other useful Informations.
I am exceedingly obliged to you for the Plan and Directions concerning Ditching. It is very satisfactory, and I hope will be useful here.

Our Academy flourishes beyond Expectation. We have now above 100 Scholars, and the Number daily encreasing. We have excellent Masters at present; and as we give pretty good Salaries, I hope we shall always be able to procure such. We pay the Rector, who teaches Latin and Greek, &c. per Annum £200.


The English Master
150.


The Mathematical Professor
  125.


Three Assistant Tutors each £60
  180.


Total per Annum
  £655.


Our Currency is something better than that of N York. The Scholars pay each £4 per annum.
The Changes of the Barometer are most sensible in high Latitudes. In the W. India Islands, the ☿ [mercury] continues at the same height with very little variation the Year round. In these Latitudes, the Alterations are not frequently so great as in England. Thermometers are often badly made: I had three that differ’d widely from each other, tho’ hung in the same Place. As to Hygrometers, there is no good one yet invented. The Cord is as good as any, but like the rest it grows continually less sensible by Time, so that the Observations of one Year cannot be compared with those of another by the same Instrument. I will think of what you hint concerning the Hydrostatic Ballance.
What you mention concerning the Love of Praise is indeed very true; it reigns more or less in every Heart; tho’ we are generally Hypocrites, in that respect, and pretend to disregard Praise, and that our nice modest Ears are offended, forsooth, with what one of the Antients calls the Sweetest kind of Musick. This Hypocrisy, is only a Sacrifice to the Pride of others, or to their Envy; both which I think, ought rather to be mortify’d. The same Sacrifice we make, when we forbear to praise ourselves, which naturally we are all enclin’d to; and I suppose it was formerly the Fashion, or Virgil, that Courtly Writer, would not have put a Speech into the Mouth of his Hero, which now-a-days we should esteem so great an Indecency, Sum pius Æneas, fama super aethera notus: One of the Romans, I forget who, justify’d speaking in his own Praise, by saying, Every Freeman had a Right to speak what he thought, of himself as well as of others. That this is a natural Inclination, appears, in that all Children show it, and say freely, I am a good Boy; Am I not a good Girl? and the like; ’till they have been frequently chid, and told their Trumpeter is dead; and that ’tis unbecoming to sound their own Praise, &c. But Naturam expellas furca licet, usque recurret; being forbid to praise themselves, they learn instead of it to censure others; which is only a roundabout Way of praising themselves; for condemning the Conduct of another in any particular, amounts to as much as saying, I am so honest, or wise, or good or prudent, that I could not do or approve of such an Action. This Fondness for ourselves, rather than Malevolence to others, I take to be the general Source of Censure and Backbiting; and I wish Men had not been taught to dam up natural Currents, to the overflowing and Damage of their Neighbour’s Grounds. Another Advantage, methinks, would arise from freely speaking our good Thoughts of our selves, viz. if we were wrong in them, somebody or other would readily set us right; but now, while we conceal so carefully our vain erroneous Self-Opinions, we may carry them to our Grave for who would offer Physic to a Man that seems to be in Health? And the Privilege of recounting freely our own good Actions, might be an Inducement to the Doing of them, that we might be enabled to speak of them without being subject to be justly contradicted or charged with Falshood: whereas now, as we are not allow’d to mention ’em, and ’tis an Uncertainty whether others will take due Notice of them or not, we are perhaps the more indifferent about them: So that upon the whole, I wish the out-of-Fashion Practice of praising our selves, would, like other old Fashions, come round into Fashion again. But this I fear will not be in our Time, so we must e’en be contented with what little Praise we can get from one another. And I will endeavour to make you some Amends for the Trouble of reading this long Scrawl, by telling you, that I have the sincerest Esteem for you, as an ingenious Man, and a good one, which together make the valuable Member of Society; as such, I am with great Respect and Affection, Dear Sir, Your obliged humble Servant
B Franklin
